Citation Nr: 1811437	
Decision Date: 02/23/18    Archive Date: 03/06/18

DOCKET NO.  13-35 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Roanoke, Virginia


THE ISSUE

Whether the character of the appellant's discharge from service is a bar to VA compensation benefits. 


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

B. Cohen, Associate Counsel


INTRODUCTION

The appellant served on active duty in the U.S. Marine Corps from August 1967 to August 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2013 administrative decision of the Roanoke, Virginia Regional Office (RO).

In June 2014, the appellant was afforded a hearing before a Veterans Law Judge (VLJ) who is no longer at the Board. In November 2017, the appellant was afforded a hearing before the undersigned VLJ sitting at the RO. During both hearings, the VLJ engaged in a colloquy with the appellant toward substantiation of the claim. Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010). A transcript of both hearings is in the record.  

In June 2015, the Board remanded the appeal to the RO for additional action.
There was substantial compliance with the Board's remand directives. See Stegal v. West, 11 Vet. App. 268 (1998). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017). 38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1. The appellant had a single period of active service from August 1967 to August 1971.

2. The misconduct committed by the appellant during service was willful and persistent and did not consist of minor offenses offset by otherwise honest, faithful and meritorious service.

3. The appellant was not insane at the time he committed the in-service misconduct.

4. The appellant's discharge is considered dishonorable. 


CONCLUSION OF LAW

The character of the appellant's discharge from service is a bar to VA compensation benefits. 38 U.S.C. § 5303 (2012); 38 C.F.R. §§ 3.12, 3.13, 3.354 (2017) 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and to Assist

VA has a duty to notify claimants about the claims process and a duty to assist them in obtaining evidence in support of their claims. VA issued an October 2011 notice to the appellant which informed him of the evidence generally needed to support his claim; what actions he needed to undertake; and how VA would assist him in developing his claim. The October 2011 notice was issued to the appellant prior to the April 2013 administrative decision. All identified and available relevant documentation has been secured to the extent possible and all relevant facts have been developed. There remains no question as to the substantial completeness of the claim. 38 U.S.C. §§ 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.326(a). For these reasons, the Board finds that VA's duties to notify and to assist have been met.

II. Analysis

Service-connected compensation benefits may be granted to a veteran who has a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C. § 1110. The term "veteran" means a person who served in the active military, naval, or air service, and who was discharged or released there from under conditions other than dishonorable. 

Accordingly, a discharge or release from active service under conditions other than dishonorable is generally a prerequisite to entitlement to VA pension or compensation benefits. 38 U.S.C. § 101(18); 38 C.F.R. § 3.12(a).  

There are two types of character of discharge bars to establishing entitlement for VA benefits: (1) statutory bars found in 38 U.S.C. § 5303(a) and 38 C.F.R. § 3.12(c); and (2) regulatory bars listed in 38 C.F.R. § 3.12(d). 

Under the regulatory bars, which are at issue in this appeal, a discharge or release because of one of the following offenses is considered to have been issued under dishonorable conditions: (1) acceptance of an undesirable discharge to escape trial by general court-martial; (2) mutiny or spying; (3) an offense involving moral turpitude, to include conviction of a felony; (4) willful and persistent misconduct, to include a discharge under other than honorable conditions, if it is determined that it was issued because of willful and persistent misconduct. A discharge because of a minor offense will not, however, be considered willful and persistent misconduct if service was otherwise honest, faithful and meritorious; (5) homosexual acts involving aggravating circumstances or other factors affecting the performance of duty, e.g. homosexual acts involving aggravating circumstances or other factors affecting the performance of duty include child molestation, homosexual prostitution, homosexual acts or conduct accompanied by assault or coercion, and homosexual acts or conduct taking place between service members of disparate rank, grade, or status when a service member has taken advantage of his or her superior rank, grade, or status. 38 C.F.R. § 3.12(d). 

An act is willful misconduct where it involves deliberate or intentional wrongdoing with knowledge or wanton and reckless disregard of its probable consequences. Mere technical violation of police regulations or ordinances will not per se constitute willful misconduct. 38 C.F.R. § 3.1(n). An absence without leave, precluding the performance of military duties, cannot constitute a minor offense for purposes of willful and persistent misconduct. Stringham v. Brown, 8 Vet. App. 445, 448 (1995). 

A discharge or release from service under one of the above conditions is a regulatory bar to the payment of benefits, unless it is found that the person was insane at the time of committing the offense causing such discharge or release or unless otherwise specifically provided. 38 U.S.C. § 5303(b); 38 C.F.R. § 3.12(b). Insanity is a defense to all statutory and regulatory bars, while compelling circumstances is only a defense to the statutory bar involving an AWOL period of at least 180 days. 

VA regulations provide that an insane person is one (1) who, while not mentally defective or constitutionally psychopathic, except when a psychosis has been engrafted upon such basic condition, exhibits, due to disease, a more or less prolonged deviation from his normal method of behavior; or (2) who interferes with the peace of society; or (3) who has so departed from the accepted standards of the community to which by birth and education he belongs as to lack the adaptability to make further adjustment to the social customs of the community in which he resides. 38 C.F.R. § 3.354(a). 

In the process of consulting several well-accepted legal authority, VA General Counsel has noted that the term insanity was synonymous with psychosis. VAOPGCPREC 20-97 (May 22, 1997). The burden is on the appellant to submit competent medical evidence that he was insane at the time of his offenses. Stringham, 8 Vet. App. at 449 (1995). 

A discharge to reenlist is a conditional discharge if it was issued during the Vietnam era, prior to the date the person was eligible for discharge under the point or length of service system, or under any other criteria in effect. 38 C.F.R. § 3.13(a)(2). 

Except as provided in 38 C.F.R. § 3.13(c), the entire period of service under the circumstances in 38 C.F.R. § 3.13(a) constitutes one period of service and entitlement will be determined by the character of the final determination of such period of active service. 38 C.F.R. § 3.13(b).

Even though no unconditional discharge may have been issued, a person shall be considered to have been unconditionally discharged or released from active military, naval or air service under the following conditions: (1) the person served in the active military, naval or air service for the period of time the person was obligated to serve at the time of entry into service; (2) the person was not discharged or released from such service at the time of completing that period of obligation due to an intervening enlistment or reenlistment; and (3) the person would have been eligible for a discharge or release under conditions other than dishonorable at that time except for the intervening enlistment or reenlistment. 38 C.F.R. § 3.13(c).  

The appellant's enlistment contract indicates a four year term of enlistment beginning August 8, 1967. 

The appellant was issued two DD Form 214s. The first DD Form 214 indicates a period of active service from August 18, 1967 to December 23, 1970, characterized as honorable. This document states that the appellant was "discharged for reenlistment." The second DD Form 214 indicates that the appellant had a second period of active service from December 24, 1970 to August 25, 1971, characterized as under conditions other than honorable. 

Although the appellant was issued two DD Form 214s with two separate periods of active service, under 38 C.F.R. § 3.13(b), it is in fact one period of active service with an other than honorable discharge as the final determination for the period of active service. The appellant's "discharged for reenlistment" was a conditional discharge under 38 C.F.R. § 3.13(a)(2). 

In a May 2013 written statement, the appellant argues that under 38 C.F.R. § 3.13(c)(3), his active service would be honorable if he was not discharged for reenlistment. Contrary to the appellant's argument, 38 C.F.R. § 3.13(c) requires that three conditions must be met. At the time of his "discharge for reenlistment," the appellant did not fulfill his four year term of enlistment as required under 38 C.F.R. § 3.13(c)(1). Therefore, under 38 C.F.R. § 3.13(b), the appellant's active service from August 18, 1968 to August 25, 1971 constitutes one period of active service with an other than honorable discharge.         

The appellant asserts that his injury in Vietnam caused him to excessively drink which resulted in behavior that led to his other than honorable discharge. An April 17, 1968 letter from the Marine Corps to the appellant's mother revealed that on April 12, 1968 in Vietnam, the appellant underwent a chest contusion from an enemy mine while on patrol. The letter indicated that the appellant's condition and prognosis were "good."  

Military personnel records (MPRs) reveal that in April 1971, the appellant received non-judicial punishment for a violation of Article 121, Uniform Code of Military Justice (UCMJ) for the theft of a U.S. Government check in the amount of $108.00 between January 31, 1971 and February 5, 1971; non-judicial punishment for a violation of Article 123, UCMJ for the endorsement and negotiation of the above stolen check; and non-judicial punishment for a violation of Article 86, UCMJ for seven instances of unauthorized absence between March 30, 1971 and April 22, 1971.   

In an undated letter for the period of October 1970 to March 1971, the appellant's Commanding Officer (CO) indicated that the appellant's "financial problems" and "extensive off-base activities" had severely detracted from his performance and he was unable to fulfill his responsibilities. In another undated letter for the period of April 1971 to May 1971, the appellant's CO indicated the appellant's "poor sense of responsibility" concerning his seven instances of unauthorized absence in violation of Article 86, UCMJ and that a further assessment of the appellant's qualifications was "impossible."   

In a July 1971 memorandum from the Staff Judge Advocate (SJA), the SJA administratively approved the appellant's request for discharge for the good of the service. The memorandum indicated that the appellant admitted to having committed seven instances of unauthorized absence in violation of Article 86, UCMJ; theft of a government check in the amount of $108.00 in violation of Article 121, UCMJ; and subsequent endorsement and negotiation of the stolen check in violation of Article 123, UCMJ.  

Paragraph three of the July 1971 memorandum indicated that the appellant consulted with counsel prior to his discharge request. The appellant also indicated that his request for a discharge for the good of the service was in his best interest and he voluntarily waived his rights to an Administrative Discharge Board.    

In a May 2014 letter, the Board for Correction of Naval Records denied the appellant's application to recharacterize his discharge. The letter revealed that in July 1971, the appellant requested an other than honorable discharge to avoid trial by court-martial for seven instances of failure to go to his appointed place of duty and theft and forgery of a government check. The letter also indicated that the appellant was given considerable clemency to avoid trial by court-martial and subsequent discharge.  

In September 2016, the appellant was afforded a VA psychiatric examination. The examiner opined that the appellant's behavior that led to his August 1971 discharge was not caused by a psychiatric disability; rather, it was caused by the appellant's alcohol use that led to his absence from military duty and stealing checks. The examiner also opined that the appellant was not insane at the time he committed the acts that led to his discharge under conditions other than honorable because he had several instances of repeated similar behavior, including alcohol related legal charges and theft that have led to prison sentences between 1971 and 1984.  

The question is whether the appellant's actions in service constituted willful and persistent misconduct such that his discharge under other than honorable conditions is considered to have been issued under dishonorable conditions.

The appeal will be denied. After review of the evidence, including the appellant's lay statements and hearing testimony, the Board finds the appellant had other than honorable service due to his willful and persistent misconduct. Although the appellant reports, and the record reflects, that he had financial problems during service, he had numerous instances of misconduct over a period of three months. The frequency of his misconduct shows a persistent pattern of behavior that may be characterized as willful - intentional or deliberate - in that there is no evidence of coercion or mental incapacity to suggest that it was otherwise. 

The appellant was not discharged because of a minor offense. His discharge was due to a pattern of behavior that resulted in an Article 121, Article 123 and seven Article 86 non-judicial punishments. "Offenses that would interfere with [the] appellant's military duties, indeed preclude their performance ... could not constitute a minor offense." Stringham, 8 Vet. App at 448; see also Cropper v. Brown, 6 Vet. App. 450, 452-53 (1994) (observing that "drug use, unauthorized absence, drunk and disorderly conduct and failure to go to place of duty were the types of offenses that would interfere with the appellant's military duties, indeed preclude their performance and thus could not constitute a minor offense"). The appellant's Article 86 non-judicial punishment involved seven incidents of unauthorized absence. In addition, the appellant's Article 121 and 123 non-judicial punishment involved theft of a U.S. Government check with intent to defraud.  

The appellant has offered several mitigating factors in support of a change in the character of his discharge. These factors include (1) using alcohol as a coping mechanism for financial strife, (2) undergoing memory loss with no memory of reenlisting in the U.S. Marine Corps, and (3) military counsel persuaded the appellant to take an other than honorable discharge so counsel would not be burdened by a court-martial proceeding.   

These statements are unpersuasive in that his actions from January 31, 1971 to April 22, 1971 were still willful, intentional, and deliberate. Moreover, alcohol abuse, unless it is a secondary result of an organic disease or disability, is considered willful misconduct. 38 C.F.R. § 3.301. To the extent that the appellant has alleged factual inaccuracies and denial of due process, the Board finds these statements not credible as they are not consistent with contemporaneous evidence. See Pond v. West, 12 Vet. App. 341 (1999) (although the Board must take into consideration a claimant's statements, it may consider whether self-interest may be a factor in making such statements); see also Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd, 78 F.3d 604 (Fed Cir. 1996) (holding that, in weighing credibility of lay evidence VA may consider such elements as interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, desire for monetary gain, and demeanor of the witness). 

Finally, to the extent the appellant indicated that he should receive an honorable discharge, the ultimate determination by the U.S. Marine Corps was a discharge under other than honorable conditions. VA is bound by the service department's determination for the reason of a service member's separation from active service and is not at liberty to change that determination. Duro v. Derwinski, 2 Vet. App. 530, 532 (1992). 

The character of his discharge from service is a bar to VA compensation benefits and the appeal will be denied.


ORDER

The appeal is denied.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


